        Case: 1:17-md-02804 Doc #: 3650 Filed: 03/11/21 1 of 3. PageID #: 509938




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                           )        CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                      )
                                                       )        SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                              )
“All Cases”                                            )
                                                       )        DISCOVERY RULING NO. 14, PART 22
                                                       )        REGARDING WALMART’S
                                                       )        PRIVILEGE CLAIMS


AGENDA ITEM 299

           During Track Three discovery, defendant Walmart withheld production of certain

documents based on attorney-client privilege. Plaintiffs took issue with a number of those

decisions, and the parties engaged in a productive meet-and-confer process that narrowed the

number of disputed documents. Plaintiffs requested in camera review of seventeen of the

remaining disputed documents. Walmart submitted the disputed documents to the Special Master

for in camera review and both parties submitted a chart summarizing their arguments regarding

each contested document. Walmart also submitted a letter brief detailing its arguments in support

of privilege and other supporting documents. Having considered these submissions carefully, the

Special Master now rules on the challenged documents.



      I.       Legal Standards.

           The Special Master has applied the legal standards and authorities set out in all prior

“Discovery Rulings No. 14, Part x,” and incorporates them by reference.1 See, e.g., Zigler v.



1
    See, e.g., docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, and 1666.
     Case: 1:17-md-02804 Doc #: 3650 Filed: 03/11/21 2 of 3. PageID #: 509939




Allstate Ins. Co., 2007 WL 1087607 at *1 (N.D. Ohio Apr. 9, 2007) (a “communication is not

privileged simply because it is made by or to a person who happens to be an attorney. To be

privileged, the communication must have the primary purpose of soliciting legal, rather than

business, advice.”) (internal quotation marks and citations omitted, emphasis in original); see also

Fed. Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at *9 (E.D. Pa. Dec. 14, 2015) (“attorney-

client privilege does not apply . . . if the client seeks regulatory advice for a business purpose”).

Also, when asserting attorney-client privilege, “[t]he burden of establishing the existence of the

privilege rests with the person asserting it.” United States v. Dakota, 197 F.3d 821 at 825 (6th Cir.

2000). See also docket no. 3584 at 1 (“The burden is on the proponent to prove that the documents

are privileged; and to be privileged, the communication must have the primary purpose of

soliciting or receiving legal, as opposed to business, advice. That line is sometimes very difficult

to draw when . . . [a company] operates in a heavily regulated business and regulatory compliance

advice from in-house counsel is therefore part of [the company’s] day-to-day business

operations.”). “Claims of attorney-client privilege are ‘narrowly construed because [the privilege]

reduces the amount of information discoverable during the course of a lawsuit.’”               In re

Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v. Collins, 128 F.3d 313, 320 (6th Cir.

1997)).



   II.     Rulings.

 WMT_PRIV_00002046                   Privilege designation sustained.
 WMT_PRIV_00002194                   Overruled.
 WMT_PRIV_00002198                   Sustained.
 WMT_PRIV_00002199                   Sustained.
 WMT_PRIV_00002200                   Sustained.
 WMT_PRIV_00002277                   Overruled.
 WMT_PRIV_00002278                   Overruled.
 WMT_PRIV_00002495                   Sustained.
    Case: 1:17-md-02804 Doc #: 3650 Filed: 03/11/21 3 of 3. PageID #: 509940




 WMT_PRIV_00002565                   Sustained.
 WMT_PRIV_00002620                   Sustained.
 WMT_PRIV_00003122                   Sustained.
 WMT_PRIV_00003415                   Overruled.
 WMT_PRIV_00003610                   Sustained.
 WMT_PRIV_00003615                   Sustained.
 WMT_PRIV_00003711                   Sustained.
 WMT_PRIV_00003757                   Sustained.
 WMT_PRIV_00003812                   Overruled.


   III.      Objections.

          Any party choosing to object to any aspect of this Ruling must do so on or before March

18, 2021.


          RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: March 11, 2021
